Slip Op. 99-

          UNITED STATES COURT OF INTERNATIONAL TRADE


KAJARIA IRON CASTINGS PVT. LTD.,
CALCUTTA FERROUS LTD., CRESCENT FOUNDRY
CO. PVT. LTD., COMMEX CORPORATION,
DINESH BROTHERS, NANDIKESHWARI PVT.
LTD., CARNATION ENTERPRISES PVT. LTD.,
KEJRIWAL IRON & STEEL WORKS, R.B.
AGARWALLA & COMPANY, RSI LIMITED,
SERAMPORE INDUSTRIES PVT. LTD., TIRUPATI
INTERNATIONAL (P) LTD., and UMA IRON &
STEEL CO.,
                                           BEFORE: DiCarlo,
                 Plaintiffs,                       Senior Judge

                                           Ct. No. 95-09-01240
                 v.

UNITED STATES,

                 Defendant,

ALHAMBRA FOUNDRY, INC., ALLEGHENY
FOUNDRY CO., DEETER FOUNDRY, INC., EAST
JORDAN IRON WORKS, INC., LEBARON FOUNDRY
INC., MUNICIPAL CASTINGS, INC., NEENAH
FOUNDRY CO., U.S. FOUNDRY &
MANUFACTURING CO., and VULCAN FOUNDRY,
INC.,

                 Defendant-Intervenors.



                               ORDER

     In conformity with the order and opinion of the United

States Court of Appeals for the Federal Circuit, it is hereby
95-09-01240                                             Page 2

     ORDERED that this action is remanded to the United States

Department of Commerce, International Trade Administration for

further proceedings in conformity with the order and opinion of

the United States Court of Appeals for the Federal Circuit; and

it is further

     ORDERED that Commerce shall file its remand results with

the court within 45 days of the date of this order; and it is

further

     ORDERED that any party contesting the remand results shall

file comments with the court within 30 days of the remand

results.

     SO ORDERED.




                                        Dominick L. DiCarlo
                                            Senior Judge




Dated: New York, New York
       January 14, 1999